Citation Nr: 1737154	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-28 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include as secondary to the service-connected blindness in the left eye.

2.  Entitlement to a rating in excess of 30 percent for blindness in the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1953 to January 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded these matters in April 2015 and May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 30 percent for blindness in the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not reflect that the Veteran's current right eye disabilities are directly related to his active service, or that they are proximately due to, caused by, or aggravated by the Veteran's service-connected blindness in the left eye.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right eye disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, relevant VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Of note, in the Remand section below, the Board directs the AOJ to obtain updated VA treatment records, specifically to include records relating to an October 28, 2016 eye treatment visit.  That specific treatment note is relevant to the issue of entitlement to a higher rating for the service-connected blindness in the left eye, as it likely includes information relating to the current nature and severity of the service-connected blindness in the left eye.  However, the record does not show, and the Veteran has not argued, that the treatment note or any other outstanding VA treatment records are directly relevant to the issue of whether the Veteran has a current right eye disability that is related to his active service or is secondary to the service-connected blindness in the left eye.  Therefore, there is no indication that the development ordered in the Remand section below will produce evidence relevant to the issue of entitlement to service connection for a right eye disability, and the Board may proceed with consideration of that issue.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in April 2012, May 2015, and January 2017.  The examiner who conducted the VA examinations reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's right eye disabilities, providing supporting explanation and rationale for all conclusions reached.  In aggregate, the opinions are supported by appropriate rationale and provide the information necessary to render a decision on the Veteran's claim for entitlement to service connection for a right eye disability.  Therefore, the Board finds the examinations, in the aggregate, to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in April 2015 and May 2016.  Relevant to the issue decided herein, the April 2015 Board remand directed the AOJ to conduct development to identify and obtain any outstanding relevant records; provide the Veteran a VA examination as to the claimed right eye disabilities; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2015 Board remand; the AOJ obtained updated VA treatment records; sent the Veteran a letter in May 2015 asking him to identify any further outstanding, relevant records; provided the Veteran a VA examination in May 2015; and readjudicated the claim in a June 2015 supplemental statement of the case.  However, in the May 2016 remand, the Board found the May 2015 VA examination to be inadequate for decision-making purposes.  Therefore, the Board directed the AOJ to conduct development to identify and obtain any outstanding relevant records; provide the Veteran with another VA examination as to the claimed right eye disabilities; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2016 Board remand, the AOJ obtained updated VA treatment records; sent the Veteran a letter in June 2016 asking him to identify any further outstanding, relevant records; provided the Veteran a VA examination in January 2017 that provided the information necessary to render a decision on the claim; and readjudicated the claim in a July 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).


Analysis

The Veteran contends that he has a right eye disability that is secondary to his service-connected left eye disability.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received in October 2011; VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2014.  He has argued that his right eye cataract is the result overuse due to compensating for his left eye blindness.  See "Appellant's Brief", received in April 2015.

The VA treatment records and VA examination reports indicate that the Veteran has been diagnosed with right eye cataract and mild dry eyes.  As such, there is competent evidence of a current right eye disability.

The Veteran's service treatment records are silent for any complaints of or treatment for a right eye disability.  In March 1954, the Veteran reported loss of vision in the left eye.  Testing revealed "normal" 20/20 vision in the right eye.  A treatment note dated later in March 1954 indicates that the Veteran's right eye fundus appeared normal.  A January 1955 report of medical examination for separation from active service shows that the Veteran's eye evaluation was abnormal for defective vision.  However, he had 20/20 vision in the right eye.  Accordingly, the Board finds that there is no indication in the record that the Veteran's current right eye disabilities had their onset during his active service or are otherwise directly related to his active service.

Therefore, the question remaining for consideration is whether the Veteran's current right eye disabilities are proximately due to, the result of, or aggravated by his service-connected left eye blindness such that service connection may be awarded under the provisions of 38 C.F.R. § 3.310.  To address this question, the Board turns to the competent medical evidence of record.  The relevant, competent evidence of record pertinent to this question consists of the opinions provided by the VA examiner in April 2012, May 2015, and January 2017.

In April 2012, the VA examiner opined that the Veteran's dry eyes are not caused by or related to the Veteran's left eye blindness.  As a rationale for that opinion, the examiner stated only, "Medical records review, clinical knowledge."  The examiner further opined that the Veteran's right eye cataract is not caused by or related to trauma or blindness in the left eye during service because trauma or blindness in the left eye will not cause a cataract in the right eye.  The examiner also again stated as a rationale for the opinion, "Medical records review, clinical knowledge."  The rationale provided to support these opinions does not provide insight into the medical aspects, possible causes, or possible etiologies of the current right eye disabilities.  Therefore, the opinions are not supported by adequate rationale, and the Board does not afford them probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

In May 2015, the VA examiner opined that the Veteran's dry eyes are not caused by, aggravated by, or otherwise related to his left eye blindness.  As a rationale for the opinion, the examiner explained that dry eyes occur frequently with aging.  Dry eyes are usually caused by poor tear production, often associated with aging.  The examiner further opined that the Veteran's right eye cataract is not caused by, aggravated by, or otherwise related to the Veteran's in-service trauma to the left eye or left eye blindness.  As a rationale for that opinion, the examiner explained cataracts can be caused by trauma, as with the Veteran's left eye cataract.  Cataracts caused by penetrating trauma have a focal appearance.  The Veteran's left eye cataract has such a focal appearance.  However, cataracts may also be caused by the natural aging process of the lens.  The Veteran's right eye cataract has a nuclear sclerotic appearance, which is consistent with aging and is age-appropriate.  Furthermore, cataracts are not aggravated by blindness, as they are a natural aging process of the lens.  The examiner also noted again that his opinions were based on a review of the medical records and on his clinical knowledge.

As the Board noted in its May 2016 remand, the examiner based his negative opinion as to the Veteran's dry eyes on general facts, such as that dry eyes occur more frequently with aging and are usually caused by poor tear production.  He did not explain how or why these general facts led him to the conclusion that the Veteran's left eye blindness did not contribute to his right dry eye condition.  See Nieves-Rodriguez, 22 Vet. App. 295.  Therefore, that opinion is not supported by sufficient rationale, and the Board does not afford the opinion probative weight.

However, in providing a negative opinion as to the Veteran's right eye cataract, the examiner explained that cataracts caused by trauma have a focal appearance, whereas cataracts caused by the natural aging of the lens have a nuclear sclerotic appearance.  The Veteran's right eye cataract has a nuclear sclerotic appearance and is therefore consistent with aging.  Moreover, he explained that the Veteran's right eye cataract is age-appropriate.  The Board finds that the examiner's May 2015 opinion is supported by a reasoned medical explanation that provide insight into the medical aspects of and likely cause of the Veteran's right eye cataract.  The Board therefore affords the opinion probative weight.  See Nieves- Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. 444.  As such, the Board accepts the VA examiner's May 2015 opinion as probative evidence that the Veteran's current right eye cataract is not proximately due to, caused by, or aggravated by his service-connected blindness in the left eye, as it is consistent with the natural aging process of the lens and is age-appropriate in appearance.

In January 2017, the VA examiner opined that the Veteran's dry eyes are not caused by, aggravated by, or otherwise related to the Veteran's service-connected blindness in the left eye.  As a rationale for the opinion, the examiner explained again that dry eyes occur more frequently with aging and are usually caused by decreased tear production or poor tear quality.  However, he added that such decreased tear production or poor tear quality is due to changes in lacrimal glands, which often occur more frequently as we age.  In addition, dry eyes are not caused by or aggravated by blindness or ocular trauma in the other eye.  In the Veteran's case, his blindness and ocular trauma in the left eye will not affect changes in the lacrimal glands of the right eye.  The Board finds that the examiner's January 2017 opinion is supported by a reasoned medical explanation that provide insight into the medical aspects of and likely cause of the Veteran's current dry eyes.  The examiner explained that dry eyes are usually caused by decreased tear production or poor tear quality due to changes in the lacrimal glands that often occur with aging, and that the Veteran's left eye blindness and history of trauma to left eye would not affect any changes occurring in the Veteran's right eye lacrimal glands.  The Board therefore affords the opinion probative weight.  See Nieves- Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. 444.  As such, the Board accepts the VA examiner's January 2017 opinion as probative evidence that the Veteran's current right eye dryness is not proximately due to, caused by, or aggravated by his service-connected blindness in the left eye.

The Board has considered the assertions from the Veteran and his representative that his right eye disabilities are caused or aggravated by his service-connected blindness in the left eye.  As lay witnesses, the Veteran and his representative are competent to provide evidence about what may be witnessed or experienced first-hand through the senses, such as perceived increased use of the right eye to compensate for the service-connected blindness in the left eye.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, they are not considered competent to medically attribute the right eye disabilities to any particular cause or to state that the right disabilities are aggravated by any particular condition, as doing so requires medical knowledge and expertise that they have not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, their assertions that the Veteran's right eye disabilities are caused or aggravated by the service-connected blindness of the left eye are not considered competent evidence, and do not weigh against the probative value of the VA examiner's opinions.

In summary, the Veteran has current right eye disabilities of a cataract and dry eyes.  However, the probative evidence of record does not reflect that the Veteran's current right eye disabilities are directly related to his active service, or that they are proximately due to, caused by, or aggravated by the Veteran's service-connected blindness in the left eye.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a right eye disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right eye disability is denied.


REMAND

The Board finds that the issue remaining on appeal must be remanded for further development before a decision may be made on the merits.

In the January 2017 VA examination report, the VA examiner includes an excerpt from an October 28, 2016 VA eye treatment visit taken from the Computerized Patient Record System (CPRS).  The record does not currently include a full copy of the October 28, 2016 VA eye treatment visit note.  In that regard, the Board notes that records contained in CPRS but not the Veterans Benefits Management System or Virtual VA are not considered to be of record.  A remand is required so that the any outstanding relevant VA treatment records, specifically to include a full copy of the October 28, 2016 VA eye treatment visit note, may be associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded, specifically to include a full copy of the October 28, 2016 VA eye treatment visit note, and associate them with the record.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


